Per Curiam,
Mere differences of opinion or judgment between trustee and cestui que'trust are not enough to justify the removal of the former. To deprive the beneficiary of unrestrained control over his estate was the very object of the creation of the trust. The fundamental purpose of the creator of the trust was to protect his beneficiary from some anticipated danger, from creditors, from risks of business, from his or her own improvidence, or other like cause, or to protect ultimate beneficiaries from waste or spoliation of the estate by the immediate one. For this reason he substituted the judgment and control of the trustee for that of the cestui que trust, or of the courts.
The act of 1868 was intended to facilitate the exercise of the powers of the court over the removal of trustees, and to enlarge the influence and authority in that respect of the cestui que trust. But it was not intended to subject the office of trustee and the discretion of the court to a mandatory whim of the cestui que trust. The court still retains the authority to require that a valid and sufficient cause shall be shown for the *212removal. This was the construction of the act adopted in Stevenson’s Appeal, 68 Pa. 101, and after some departures, more apparent than real, as, said by our Brother Mestrezat in Neafie’s Estate, 199 Pa. 307, finally settled in the case last named.
The petition for removal in the present case is founded on averments of inharmonious relations amounting to hostile litigation, overcharges and bad management on the part of the trustees, and insecurity of the trust funds. The case was argued on petition and answer. The answer being full and responsive, except in one particular that will be noticed, the court would have been warranted in dismissing the petition without more.
One matter only appears to require special notice. While inharmonious relations between trustee and cestui que trüst, not altogether the fault of the former, will not generally be considered a sufficient cause for removal, yet where they have reached so acrimonious a condition as to make any personal intercourse impossible and to hinder the proper transaction of business between the parties, a due regard for the interests of the estate and the rights of the cestui que trust may require a change of trustee. “ If his management of the trust justly subjects him to criticism and to a lack of confidence by the cestui que trust, he should not be continued in control of the estate Neafie’s Est., supra. In the present case when the trustees were cited to file an account they set up in answer that Jesse C. Clagett one of the petitioners (by his guardian) and son of the other petitioner, was not legitimate, and therefore had no interest that entitled him to an account. No attempt was made to sustain this averment, except the statement that it was made upon information and belief and as it was admitted that the son was born in wedlock and bore the name of his mother’s husband and his legitimacy therefore not legally open to question, it is not easy to perceive the relevancy of the averment, or why it should have been made. As this matter is the subject of litigation still pending, we refrain from further comment, but should the litigation show no sufficient justification for the averment of illegitimacy the court below would be well warranted in entertaining a new petition for removal based on the conclusion that the answer was a gratuitous in-*213suit -warranting an inference that the conduct and management of the estate by the trustees were governed by other motives than a bona fide desire for the best interests of the petitioners.
Decree affirmed.